COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Fitzpatrick, Judge Annunziata and
            Senior Judge Overton


GARY CLEMENTS RIDLEY
                                           MEMORANDUM OPINION * BY
v.   Record No. 1850-01-1         CHIEF JUDGE JOHANNA L. FITZPATRICK
                                                JULY 16, 2002
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                      Dean W. Sword, Jr., Judge

            (Stephen B. Plott; Cannon, Collins & Plott,
            PLC, on brief), for appellant. Appellant
            submitting on brief.

            (Jerry W. Kilgore, Attorney General; Kathleen
            B. Martin, Assistant Attorney General, on
            brief), for appellee. Appellee submitting
            on brief.

     Gary Clements Ridley (appellant) was convicted in a bench

trial of possession of a firearm by a convicted felon, in

violation of Code § 18.2-308.2, and receiving stolen goods, in

violation of Code § 18.2-108.    On appeal, he contends that the

evidence was insufficient to prove he constructively possessed

the firearm or that he knew the vehicle was stolen.       For the

following reasons, we affirm the judgment of the trial court.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                          I.    BACKGROUND

     Under familiar principles of appellate review, we examine the

evidence in the light most favorable to the Commonwealth, the

prevailing party below, granting to it all reasonable inferences

fairly deducible therefrom.    See Juares v. Commonwealth, 26 Va.

App. 154, 156, 493 S.E.2d 677, 678 (1997).

     So viewed, the evidence established that on August 24,

2000, at approximately 6:00 a.m., Officer Alphonzo Mannings

(Mannings) responded to a trespassing complaint and saw

appellant walking around the apartment complex.     The complainant

identified appellant as the trespasser, and Mannings stopped him

and requested his identification.    Mannings "ran" his

identification and learned that appellant had a suspended

driver's license.   Mannings told appellant to leave the area,

and appellant agreed to get a taxi and leave.    As Mannings

returned to his police car, he looked through the apartment

complex and saw appellant walk back toward the area he had just

been told to leave.   Mannings could not get to the area in his

patrol car so he drove around the block to try to stop appellant

before he reached the apartment.    Mannings then saw appellant

driving a light-blue Honda.    Appellant saw the officers, parked

the car and exited the car with the keys in his hand.     There was

no one else in or near the car.    Mannings arrested appellant

after he determined the Honda was stolen.    Incident to the


                                - 2 -
arrest, the officers searched the vehicle and found a shotgun

under the passenger's seat.   The seat was "leaning back" and

partially covered the shotgun so that the officers did not see

it when they first looked inside the car.    The weapon was loaded

and operable.    Appellant told police he paid $20 for the

vehicle, and he denied any knowledge of the shotgun.

     At trial, appellant testified that he met someone he knew

as "Antonio" after he walked away from the police and negotiated

the use of the car for a few hours for $20.   He said he never

saw the shotgun because the passenger's seat was leaning back.

Mannings testified that, at most, five to eight minutes passed

between the time he told appellant to leave the area and the

time he found appellant driving the Honda.    He saw appellant

speak to no one.   Appellant had been convicted of at least three

prior felonies.

     The trial court found appellant's testimony "just

unbelievable."

          [T]he reason that I don't believe it is
          this. [Appellant] testified that he got
          possession of the car from some individual
          that he only knows as Antonio and that the
          negotiations, his words, to use the car took
          place after he was confronted by Officer
          Mannings. Well, there's problems with that.

          First of all, Officer Mannings didn't see
          him negotiating with anybody while he's
          trying to leave the area. And there is a
          very, very small window of opportunity so
          far as time was concerned within which you


                                - 3 -
          could have conducted such a
          negotiation. . . .

                 *    *     *     *      *    *    *

          I think that the evidence is sufficient,
          drawing the inferences [from the recent
          possession of stolen property] that the
          Court may draw in considering all of the
          evidence in this case, to find the
          [appellant] guilty of grand larceny and
          possession of stolen goods.

          Now, as far as the shotgun is concerned, the
          [appellant] has possession of the car. I
          don't think it is unreasonable to draw a
          conclusion again that the [appellant] was in
          the sole custody and possession of the
          shotgun by virtue of the fact that he was in
          sole possession of the car, and the shotgun
          was in the car and it wasn't hidden. If it
          was in the trunk or something of that
          nature, it's a different case.

     Appellant appeals that decision.

                     II.   STANDARD OF REVIEW

     In reviewing the sufficiency of the evidence, "the judgment

of the trial court sitting without a jury is entitled to the

same weight as a jury verdict."       Saunders v. Commonwealth, 242
Va. 107, 113, 406 S.E.2d 39, 42, cert. denied, 502 U.S. 944

(1991).

     "[T]he trial court's judgment will not be set aside unless

plainly wrong or without evidence to support it."       Hunley v.

Commonwealth, 30 Va. App. 556, 559, 518 S.E.2d 347, 349 (1999).

"The credibility of a witness and the inferences to be drawn




                                - 4 -
from proven facts are matters solely for the fact finder's

determination."    Marable v. Commonwealth, 27 Va. App. 505,

509-10, 500 S.E.2d 233, 235 (1998)(internal citation omitted).

                    III.   RECEIVING STOLEN GOODS

     Appellant contends the trial court erred in finding the

evidence sufficient to prove that he knew the car was stolen,

pursuant to Code § 18.2-108. 1   He argues that the evidence at

trial failed to show he knew the person he called "Antonio"

stole the car.    We disagree.

          To convict a defendant under Code
          § 18.2-108, the Commonwealth must prove that
          property was (1) previously stolen by
          another, and (2) received by defendant, (3)
          with knowledge of the theft, and (4) a
          dishonest intent. Guilty knowledge is
          sufficiently shown if the circumstances
          proven are such as must have made or caused
          the recipient of stolen goods to believe
          they were stolen. The fact that a defendant
          paid a patently low price for property is a
          circumstance from which a trier of fact may
          infer guilty knowledge.

Shaver v. Commonwealth, 30 Va. App. 789, 800-01, 520 S.E.2d 393,

399 (1999)(internal citations omitted).

     Appellant initially stated that he paid $20 for the car and

later said that he met "Antonio" after he was confronted by the

police officers and paid him $20 for the use of the car for a


     1
       Code § 18.2-108 provides in pertinent part: "If any
person . . . receive from another person . . . any stolen
goods . . . knowing the same to have been stolen, he shall be
deemed guilty of larceny thereof . . . ."

                                 - 5 -
few hours.      The car had a value of $1,950.   He said he met

"Antonio" about one and a half weeks earlier and that he knew

"Antonio" was going to use the $20 fee to purchase drugs.

     The trier of fact was not required to believe appellant's

version of how he acquired the car and was entitled to infer

appellant knew the car was stolen.        "[T]he element of guilty

knowledge may be supplied by circumstantial evidence, including

the circumstance that the accused was in possession of recently

stolen property."      Roberts v. Commonwealth, 230 Va. 264, 271-72,

337 S.E.2d 255, 260 (1985).     Proof of this possession

constituted prima facie evidence that appellant knew the car was

stolen and cast upon him the burden of going forward with

evidence in explanation.

     Here, the trial court specifically found appellant's

version of how he acquired the car "unbelievable."       The car had

been stolen three days earlier.     In the parking lot of an

apartment building at 6:00 a.m., appellant paid $20 for a car

valued at almost $2,000 from a man he had known less than two

weeks.    See also Shaver v. Commonwealth, 30 Va. App. 789, 520
S.E.2d 393 (1999).     Credible evidence supports the trial court's

ruling.

          IV.   POSSESSION OF FIREARM AFTER FELONY CONVICTION

     Appellant next contends the trial court erred in finding

the evidence sufficient to prove he knew the shotgun was in the


                                  - 6 -
car, in violation of Code § 18.2-308.2. 2    He argues that the

evidence at trial failed to show any indicia of possession

beside its presence in the car.    We disagree.

     "[T]he [trial court] was not required to believe the

[appellant's] explanation, and if that explanation is not

believed, the [trial court] may infer the accused is lying to

conceal his guilt."   Dowden v. Commonwealth, 260 Va. 459,

469-70, 536 S.E.2d 437, 442 (2000).      See also Phan v.

Commonwealth, 258 Va. 506, 511, 521 S.E.2d 282, 284 (1999);

Black v. Commonwealth, 222 Va. 838, 842, 284 S.E.2d 608, 610

(1981); Toler v. Commonwealth, 188 Va. 774, 782, 51 S.E.2d 210,

214 (1949); and Speight v. Commonwealth, 4 Va. App. 83, 88, 354
S.E.2d 95, 98 (1987)(en banc).

     "Inferences may be drawn from proven facts so long as they

are reasonable and justified."     Durham v. Commonwealth, 214 Va.
166, 169, 198 S.E.2d 603, 606 (1973) (citing Webb v.

Commonwealth, 204 Va. 24, 34, 129 S.E.2d 22, 29 (1963)).

               To support [a] conviction . . . [based
          upon constructive possession] the
          Commonwealth must point to evidence of acts,
          statements, or conduct of the accused or
          other facts or circumstances which tend to
          show that the [appellant] was aware of both
          the presence and character of the [shotgun]
          and that it was subject to his dominion and

     2
       Code § 18.2-308.2 provides in pertinent part: "It shall
be unlawful for (i) any person who has been convicted of a
felony . . . to knowingly and intentionally possess . . . any
(a) firearm . . . ."

                                 - 7 -
          control. Proof that the [shotgun] was found
          in . . . a vehicle . . . occupied by the
          [appellant] is insufficient, standing alone,
          to prove constructive possession. Such
          evidence is probative, but it is only a
          circumstance which may be considered . . .
          along with the other evidence.

Powers v. Commonwealth, 227 Va. 474, 476, 316 S.E.2d 739, 740

(1984).

     In the instant case, the trial court did not believe that

appellant acquired the car from "Antonio."       Here, when

questioned about the location of the shotgun in the car,

Mannings said, "When we first spotted the shotgun, the

passenger's seat was leaning back in order to cover it up a

little bit."   The trial judge, after viewing the evidence

photographs of the placement of the shotgun in the car, found:

               [A]s a part of the search of the stolen
          vehicle, the shotgun is discovered, which I
          think it's fair to say partially concealed
          by the passenger's seat, by both part of it
          being under the seat and the passenger's
          seat being tilted backwards to partially
          obscure the vision - and I'm not sure how it
          would obscure the driver's vision, but
          someone looking in the vehicle obviously
          would have trouble seeing it.

                  *    *    *    *      *    *      *

               [I]t's an entirely different view that
          you have when you're sitting in the driver's
          seat of a car and being able to see what's
          right here, as opposed to standing outside
          the car and looking in the car.




                                - 8 -
     Appellant was the sole occupant of the car.   The shotgun

was located under the passenger's seat, in close proximity to

appellant and shotgun shells were found, in plain view, on the

backseat of the car.   Credible evidence supports the trial

court's finding that appellant knew the shotgun was under the

passenger's seat.

     For the foregoing reasons, the judgment of the trial court

is affirmed.

                                                        Affirmed.




                               - 9 -